DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 1/31/2022, with respect to the Double Patenting rejection of the claims over 16/785,239 have been fully considered but they are not persuasive. Applicant argues that the claims, as amended, recite limitations not present in the claims of the commonly owned application 16/785,239.
However, absent a showing of unexpected results (see MPEP 716.02), an argument to be made over nonobviousness of a species over a disclosed genus (see MPEP 2144.08), or other rebuttal argument, the claimed product still recites a composition which overlaps the product recited by copending application 16/785,239 (now issued as U.S. Patent No 11,339,817). Accordingly, the rejection is maintained over Applicant’s arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,339,817. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 and claims 1 and 13 of ‘817 are both directed towards a multi-material component comprising a third member joining two members, wherein the joined members are steel (including one having a Zn coating) and the third member is a high entropy alloy having at least four principal major elements. The four principal major elements of ‘817 are elements present at a concentration of at least 5% (see [0022]). In total, these four elements would be at least 20%. The range of values for the four principal major elements, including each being within 15 at% of each other, overlap with the claimed ranges of instant claims 1, 8 and 14, creating a prima facie case of obviousness. See MPEP 2144.05 I. 
High entropy alloys also have structures of FCC, BCC, or a combination of the two (see [0071]). Claims 3-4 and 14-15 of ‘817 also require one of the principal elements to be Fe and Mn, respectively. Claims 11 and 20 of ‘817 require the members to be welded together. Claims 12 and 21 of ‘817 recite the claimed mixing entropy. Furthermore, while the claims of ‘817 do not require Mn to be part of the steel, it is contemplated that the principal elements of the third member are chosen to match elements present in the joined members (see paragraph [0086] of the specification of ‘817). In addition, paragraph [0081] of the specification of ‘817 discloses dual phase steel 980 (which contains Mn as the 2nd most abundant element after Fe) or Usibor 1500P (also containing Mn as the 2nd most abundant element after Fe) and that an Al-Si coated steel is common alternative to the Zn coated steel of paragraph [0085].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784